(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

WILLIAMSON ET AL. v. MAZDA MOTOR OF AMERICA,
                  INC., ET AL.

    CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA,

       FOURTH APPELLATE DISTRICT, DIVISION THREE


 No. 08–1314. Argued November 3, 2010—Decided February 23, 2011
The 1989 version of Federal Motor Vehicle Safety Standard 208
  (FMVSS 208) requires, as relevant here, auto manufacturers to in
  stall seatbelts on the rear seats of passenger vehicles. They must in
  stall lap-and-shoulder belts on seats next to a vehicle’s doors or
  frames, but may install either those belts or simple lap belts on rear
  inner seats, e.g., those next to a minivan’s aisle.
     The Williamson family and Thanh Williamson’s estate brought this
  California tort suit, claiming that Thanh died in an accident because
  the rear aisle seat of the Mazda minivan in which she was riding had
  a lap belt instead of lap-and-shoulder belts. The state trial court
  dismissed their claim on the pleadings. The State Court of Appeal af
  firmed, relying on Geier v. American Honda Motor Co., 529 U. S. 861,
  in which this Court found that an earlier (1984) version of FMVSS
  208—which required installation of passive restraint devices—pre
  empted a state tort suit against an auto manufacturer on a failure to
  install airbags.
Held: FMVSS 208 does not pre-empt state tort suits claiming that
 manufacturers should have installed lap-and-shoulder belts, instead
 of lap belts, on rear inner seats. Pp. 3–12.
    (a) Because this case involves (1) the same statute as Geier, (2) a
 later version of the same regulation, and (3) a somewhat similar
 claim that a state tort action conflicts with the federal regulation, the
 answers to two of the subsidiary questions posed in Geier apply di
 rectly here. Thus, the statute’s express pre-emption clause cannot
 pre-empt the common-law tort action here; but neither can its saving
 clause foreclose or limit the operation of ordinary conflict pre-emption
 principles. The Court consequently turns to Geier’s third subsidiary
2        WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                                  Syllabus

    question, whether, in fact, the state tort action conflicts with the fed
    eral regulation. Pp. 3–5.
       (b) Under ordinary conflict pre-emption principles a state law that
    “stands as an obstacle to the accomplishment” of a federal law is pre
    empted. Hines v. Davidowitz, 312 U. S. 52, 67. In Geier, the state
    law stood as an obstacle to the accomplishment of a significant fed
    eral regulatory objective, namely, giving manufacturers a choice
    among different kinds of passive restraint systems. This conclusion
    was supported by the regulation’s history, the agency’s contempora
    neous explanation, and the Government’s current understanding of
    the regulation. The history showed that the Department of Trans
    portation (DOT) had long thought it important to leave manufactur
    ers with a choice of systems. DOT’s contemporaneous explanation of
    the regulation made clear that manufacturer choice was an impor
    tant means for achieving DOT’s basic objectives. It phased in passive
    restraint requirements to give manufacturers time to improve airbag
    technology and develop better systems; it worried that requiring air
    bags would cause a public backlash; and it was concerned about air
    bag safety and cost. Finally, the Government’s current understand
    ing was that a tort suit insisting upon airbag use would “ ‘ “stan[d] as
    an obstacle to the accomplishment and execution of these objec
    tives.” ’ ” 529 U. S., at 883. Pp. 5–8.
       (c) Like the regulation in Geier, the instant regulation leaves the
    manufacturer with a choice, and the tort suit here would restrict that
    choice. But in contrast to Geier, the choice here is not a significant
    regulatory objective. The regulation’s history resembles the history
    of airbags to some degree. DOT rejected a regulation requiring lap
    and-shoulder belts in rear seats in 1984. But by 1989, changed cir
    cumstances led DOT to require manufacturers to install lap-and
    shoulder belts for rear outer seats but to retain a manufacturer
    choice for rear inner seats. Its reasons for doing so differed consid
    erably from its 1984 reasons for permitting a choice of passive re
    straint. It was not concerned about consumer acceptance; it thought
    that lap-and-shoulder belts would increase safety and did not pose
    additional safety risks; and it was not seeking to use the regulation to
    spur development of alternative safety devices. Instead, DOT
    thought that the requirement would not be cost effective. That fact
    alone cannot show that DOT sought to forbid common-law tort suits.
    For one thing, DOT did not believe that costs would remain frozen.
    For another, many federal safety regulations embody a cost
    effectiveness judgment. To infer pre-emptive intent from the mere
    existence of such a cost-effectiveness judgment would eliminate the
    possibility that the agency seeks only to set forth a minimum stan
    dard. Finally, the Solicitor General represents that DOT’s regulation
                     Cite as: 562 U. S. ____ (2011)                   3

                                Syllabus

  does not pre-empt this tort suit. As in Geier, “the agency’s own views
  should make a difference,” 529 U. S., at 883, and DOT has not ex
  pressed inconsistent views on this subject. Pp. 8–12.
167 Cal. App. 4th 905, 84 Cal. Rptr. 3d 545, reversed.

   BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, GINSBURG, ALITO, and SOTOMAYOR, JJ.,
joined. SOTOMAYOR, J., filed a concurring opinion. THOMAS, J., filed an
opinion concurring in the judgment. KAGAN, J., took no part in the con
sideration or decision of the case.
                        Cite as: 562 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–1314
                                   _________________


   DELBERT WILLIAMSON, ET AL., PETITIONERS v.

     MAZDA MOTOR OF AMERICA, INC., ET AL. 

ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALI-
 FORNIA, FOURTH APPELLATE DISTRICT, DIVISION THREE
                              [February 23, 2011]

  JUSTICE BREYER delivered the opinion of the Court.
  Federal Motor Vehicle Safety Standard 208 (1989 ver
sion) requires, among other things, that auto manufactur
ers install seatbelts on the rear seats of passenger vehi
cles. They must install lap-and-shoulder belts on seats
next to a vehicle’s doors or frames. But they have a choice
about what to install on rear inner seats (say, middle seats
or those next to a minivan’s aisle). There they can install
either (1) simple lap belts or (2) lap-and-shoulder belts. 54
Fed. Reg. 46257–46258 (1989); 49 CFR §571.208 (1993),
promulgated pursuant to the National Traffic and Motor
Vehicle Safety Act of 1966 (Act), 80 Stat. 718, 15 U. S. C.
§1381 et seq. (1988 ed.) (recodified without substantive
change at 49 U. S. C. §30101 et seq. (2006 ed.)).
  The question presented here is whether this federal
regulation pre-empts a state tort suit that, if successful,
would deny manufacturers a choice of belts for rear inner
seats by imposing tort liability upon those who choose to
install a simple lap belt. We conclude that providing
manufacturers with this seatbelt choice is not a significant
objective of the federal regulation. Consequently, the
2     WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                     Opinion of the Court

regulation does not pre-empt the state tort suit.
                                I
   In 2002, the Williamson family, riding in their 1993
Mazda minivan, was struck head on by another vehicle.
Thanh Williamson was sitting in a rear aisle seat, wearing
a lap belt; she died in the accident. Delbert and Alexa
Williamson were wearing lap-and-shoulder belts; they
survived. They, along with Thanh’s estate, subsequently
brought this California tort suit against Mazda. They
claimed that Mazda should have installed lap-and
shoulder belts on rear aisle seats, and that Thanh died
because Mazda equipped her seat with a lap belt instead.
   The California trial court dismissed this tort claim on
the basis of the pleadings. And the California Court of
Appeal affirmed. The appeals court noted that in Geier v.
American Honda Motor Co., 529 U. S. 861 (2000), this
Court considered whether a different portion of (an older
version of) Federal Motor Vehicle Safety Standard 208
(FMVSS 208)—a portion that required installation of
passive restraint devices—pre-empted a state tort suit
that sought to hold an auto manufacturer liable for failure
to install a particular kind of passive restraint, namely,
airbags. We found that the federal regulation intended to
assure manufacturers that they would retain a choice of
installing any of several different passive restraint de
vices. And the regulation sought to assure them that they
would not have to exercise this choice in favor of airbags.
For that reason we thought that the federal regulation
pre-empted a state tort suit that, by premising tort liabil
ity on a failure to install airbags, would have deprived the
manufacturers of the choice that the federal regulation
had assured them. Id., at 874–875.
   The court saw considerable similarity between this case
and Geier. The federal regulation at issue here gives
manufacturers a choice among two different kinds of
                 Cite as: 562 U. S. ____ (2011)            3

                     Opinion of the Court

seatbelts for rear inner seats. And a state lawsuit that
premises tort liability on a failure to install a particular
kind of seatbelt, namely, lap-and-shoulder belts, would in
effect deprive the manufacturer of that choice. The court
concluded that, as in Geier, the federal regulation pre
empts the state tort suit. 167 Cal. App. 4th 905, 84 Cal.
Rptr. 3d 545 (2008).
  The Williamsons sought certiorari. And we granted
certiorari in light of the fact that several courts have
interpreted Geier as indicating that FMVSS 208 pre-empts
state tort suits claiming that manufacturers should have
installed lap-and-shoulder belts, not lap belts, on rear
inner seats. Carden v. General Motors Corp., 509 F. 3d
227 (CA5 2007); Roland v. General Motors Corp., 881 N. E.
2d 722 (Ind. App. 2008); Heinricher v. Volvo Car Corp., 61
Mass. App. 313, 809 N. E. 2d 1094 (2004).
                             II
  In Geier, we considered a portion of an earlier (1984)
version of FMVSS 208. That regulation required manu
facturers to equip their vehicles with passive restraint
systems, thereby providing occupants with automatic
accident protection. 49 Fed. Reg. 28983 (1984). But that
regulation also gave manufacturers a choice among sev
eral different passive restraint systems, including airbags
and automatic seatbelts. Id., at 28996. The question
before the Court was whether the Act, together with the
regulation, pre-empted a state tort suit that would have
held a manufacturer liable for not installing airbags. 529
U. S., at 865. By requiring manufacturers to install air
bags (in order to avoid tort liability) the tort suit would
have deprived the manufacturers of the choice among
passive restraint systems that the federal regulation gave
them. See Hillsborough County v. Automated Medical
Laboratories, Inc., 471 U. S. 707, 713 (1985) (“[S]tate laws
can be pre-empted by federal regulations as well as by
4     WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                      Opinion of the Court

federal statutes”).
   We divided this basic pre-emption question into three
subsidiary questions. 529 U. S., at 867. First, we asked
whether the statute’s express pre-emption provision pre
empted the state tort suit. That statutory clause says that
“no State” may “establish, or . . . continue in effect . . . any
safety standard applicable to the same aspect of perform
ance” of a motor vehicle or item of equipment “which is not
identical to the Federal standard.” 15 U. S. C. §1392(d)
(1988 ed.) (emphasis added). We had previously held that
a word somewhat similar to “standard,” namely, “require
ments” (found in a similar statute) included within its
scope state “common-law duties,” such as duties created by
state tort law. Medtronic, Inc. v. Lohr, 518 U. S. 470, 502–
503 (1996) (plurality opinion); id., at 503–505 (BREYER, J.,
concurring in part and concurring in judgment); id., at
509–512 (O’Connor, J., concurring in part and dissenting
in part). But we nonetheless held that the state tort suit
in question fell outside the scope of this particular pre
emption clause. That is primarily because the statute also
contains a saving clause, which says that “[c]ompliance
with” a federal safety standard “does not exempt any
person from any liability under common law.” 15 U. S. C.
§1397(k) (emphasis added). Since tort law is ordinarily
“common law,” we held that “the presence of the saving
clause,” makes clear that Congress intended state tort
suits to fall outside the scope of the express pre-emption
clause. Geier, 529 U. S., at 868.
   Second, we asked the converse question: The saving
clause at least removes tort actions from the scope of the
express pre-emption clause. Id., at 869. But does it do
more? Does it foreclose or limit “the operation of ordinary
pre-emption principles insofar as those principles instruct
us to read” federal statutes as pre-empting state laws
(including state common-law standards) that “actually
conflict” with the federal statutes (or related regulations)?
                 Cite as: 562 U. S. ____ (2011)            5

                     Opinion of the Court

Ibid. (internal quotation marks omitted). We concluded
that the saving clause does not foreclose or limit the op
eration of “ordinary pre-emption principles, grounded in
longstanding precedent.” Id., at 874.
  These two holdings apply directly to the case before us.
We here consider (1) the same statute, 15 U. S. C. §1381 et
seq.; (2) a later version of the same regulation, FMVSS
208; and (3) a somewhat similar claim that a state tort
action conflicts with the federal regulation. In light of
Geier, the statute’s express pre-emption clause cannot pre
empt the common-law tort action; but neither can the
statute’s saving clause foreclose or limit the operation of
ordinary conflict pre-emption principles. We consequently
turn our attention to Geier’s third subsidiary question,
whether, in fact, the state tort action conflicts with the
federal regulation.
                             III
    Under ordinary conflict pre-emption principles a state
law that “stands as an obstacle to the accomplishment and
execution of the full purposes and objectives” of a federal
law is pre-empted. Hines v. Davidowitz, 312 U. S. 52, 67
(1941). See ibid. (federal statute can pre-empt a state
statute); Cipollone v. Liggett Group, Inc., 505 U. S. 504
(1992) (federal statute can pre-empt a state tort suit);
Fidelity Fed. Sav. & Loan Assn. v. De la Cuesta, 458 U. S.
141 (1982) (federal regulation can pre-empt a state stat
ute); Geier, supra (federal regulation can pre-empt a state
tort suit). In Geier we found that the state law stood as an
“ ‘obstacle’ to the accomplishment” of a significant federal
regulatory objective, namely, the maintenance of manufac
turer choice. 529 U. S., at 886. We must decide whether
the same is true here.
                             A
  At the heart of Geier lies our determination that giving
6     WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                      Opinion of the Court

auto manufacturers a choice among different kinds
of passive restraint devices was a significant objective of
the federal regulation. We reached this conclusion on
the basis of our examination of the regulation, including
its history, the promulgating agency’s contemporaneous
explanation of its objectives, and the agency’s current
views of the regulation’s pre-emptive effect.
   The history showed that the Department of Transporta
tion (DOT) had long thought it important to leave manu
facturers with a choice. In 1967 DOT required manufac
turers to install manual seat belts. Geier, supra, at 875;
32 Fed. Reg. 2408, 2415 (1967). Because many car occu
pants did not “buckle up,” DOT began to require passive
protection, such as airbags or automatic seatbelts, but
without “favor[ing] or “expect[ing]” the use of airbags.
Geier, supra, at 875 (internal quotation marks omitted); 35
Fed. Reg. 16927 (1970). DOT subsequently approved the
use of ignition interlocks, which froze the ignition until the
occupant buckled the belt, as a substitute for passive
restraints. Geier, supra, at 876; 37 Fed. Reg. 3911 (1972).
But the interlock devices were unpopular with the public,
and Congress soon forbade the agency to make them a
means of compliance. Geier, supra, at 876; Motor Vehicle
and Schoolbus Safety Amendments of 1974, §109, 88 Stat.
1482 (previously codified at 15 U. S. C. §1410(b) (1988
ed.)). DOT then temporarily switched to the use of dem
onstration projects, but later it returned to mandating
passive restraints, again leaving manufacturers with a
choice of systems. Geier, supra, at 876–877; see 49 Fed.
Reg. 28962 (1984).
   DOT’s contemporaneous explanation of its 1984 regula
tion made clear that manufacturer choice was an impor
tant means for achieving its basic objectives. The 1984
regulation gradually phased in passive restraint require
ments, initially requiring manufacturers to equip only
10% of their new fleets with passive restraints. DOT
                  Cite as: 562 U. S. ____ (2011)             7

                      Opinion of the Court

explained that it intended its phasing period partly to give
manufacturers time to improve airbag technology and to
develop “other, better” passive restraint systems. Geier,
529 U. S., at 879. DOT further explained that it had
rejected an “ ‘all airbag’ ” system. Ibid. It was worried
that requiring airbags in most or all vehicles would cause
a public backlash, like the backlash against interlock
devices. Ibid. DOT also had concerns about the safety of
airbags, for they could injure out-of-place occupants, par
ticularly children. Id., at 877–878. And, given the cost of
airbags, vehicle owners might not replace them when
necessary, leaving occupants without passive protection.
Ibid. The regulation therefore “deliberately sought vari
ety—a mix of several different passive restraint systems.”
Id., at 878. DOT hoped that this mix would lead to better
information about the devices’ comparative effectiveness
and to the eventual development of “alternative, cheaper,
and safer passive restraint systems.” Id., at 879.
   Finally, the Solicitor General told us that a tort suit that
insisted upon use of airbags, as opposed to other federally
permissible passive restraint systems, would “stan[d] as
an obstacle to the accomplishment and execution of these
objectives.” Id., at 883 (quoting Brief for United States as
Amicus Curiae in Geier v. American Honda Motor Co.,
O. T. 1999, No. 98–1811, pp. 25–26 (hereinafter United
States Brief in Geier) (internal quotation marks omitted)).
And we gave weight to the Solicitor General’s view in light
of the fact that it “ ‘embodie[d] the Secretary’s policy judg
ment that safety would best be promoted if manufacturers
installed alternative protection systems in their fleets
rather than one particular system in every car.’ ” 529
U. S., at 881 (quoting United States Brief in Geier 25–26).
   Taken together, this history, the agency’s contempora
neous explanation, and the Government’s current under
standing of the regulation convinced us that manufacturer
choice was an important regulatory objective. And since
8     WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                     Opinion of the Court

the tort suit stood as an obstacle to the accomplishment of
that objective, we found the tort suit pre-empted.
                              B
   We turn now to the present case. Like the regulation in
Geier, the regulation here leaves the manufacturer with a
choice. And, like the tort suit in Geier, the tort suit here
would restrict that choice. But unlike Geier, we do not
believe here that choice is a significant regulatory objec
tive.
   We concede that the history of the regulation before us
resembles the history of airbags to some degree. In 1984,
DOT rejected a regulation that would have required the
use of lap-and-shoulder belts in rear seats. 49 Fed. Reg.
15241. Nonetheless, by 1989 when DOT promulgated the
present regulation, it had “concluded that several factors
had changed.” 54 Fed. Reg. 46258.
   DOT then required manufacturers to install a particular
kind of belt, namely, lap-and-shoulder belts, for rear outer
seats. In respect to rear inner seats, it retained manufac
turer choice as to which kind of belt to install. But its
1989 reasons for retaining that choice differed considera
bly from its 1984 reasons for permitting manufacturers a
choice in respect to airbags. DOT here was not concerned
about consumer acceptance; it was convinced that lap-and
shoulder belts would increase safety; it did not fear addi
tional safety risks arising from use of those belts; it had
no interest in assuring a mix of devices; and, though it
was concerned about additional costs, that concern was
diminishing.
   In respect to consumer acceptance, DOT wrote that if
    “people who are familiar with and in the habit of
    wearing lap/shoulder belts in the front seat find
    lap/shoulder belts in the rear seat, it stands to reason
    that they would be more likely to wear those belts
    when riding in the rear seat.” 53 Fed. Reg. 47983
                 Cite as: 562 U. S. ____ (2011)           9

                     Opinion of the Court

    (1988).
   In respect to safety, DOT wrote that, because an in
creasing number of rear seat passengers wore seatbelts,
rear seat lap-and-shoulder belts would have “progressively
greater actual safety benefits.” 54 Fed. Reg. 46257.
It added:
    “[s]tudies of occupant protection from 1968 forward
    show that the lap-only safety belts installed in rear
    seating positions are effective in reducing the risk of
    death and injury. . . . However, the agency believes
    that rear-seat lap/shoulder safety belts would be even
    more effective.” Ibid.
  Five years earlier, DOT had expressed concern that lap
and-shoulder belts might negatively impact child safety by
interfering with the use of certain child car seats that
relied upon a tether. But by 1989, DOT found that car
seat designs “had shifted away” from tethers. 53 Fed. Reg.
47983. And rear lap-and-shoulder belts could therefore
offer safety benefits for children old enough to use them
without diminishing the safety of smaller children in car
seats. Id., at 47988–47989 (“[T]he agency believes that
this proposal for rear seat lap/shoulder belts would offer
benefits for children riding in some types of booster seats,
would have no positive or negative effects on children
riding in most designs of car seats and children that are
too small to use shoulder belts, and would offer older
children the same incremental safety protection [as
adults]”). Nor did DOT seek to use its regulation to spur
the development of alternative kinds of rear aisle or mid
dle seat safety devices. See 54 Fed. Reg. 46257.
  Why then did DOT not require lap-and-shoulder belts in
these seats? We have found some indication that it
thought use of lap-and-shoulder belts in rear aisle seats
could cause “entry and exit problems for occupants of
seating positions to the rear” by “stretch[ing] the shoulder
10     WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                      Opinion of the Court

belt across the aisleway,” id., at 46258. However, DOT
encouraged manufacturers to address this issue through
innovation:
     “[I]n those cases where manufacturers are able to de
     sign and install lap/shoulder belts at seating positions
     adjacent to aisleways without interfering with the
     aisleway’s purpose of allowing access to more rear
     ward seating positions[, the agency] encourages the
     manufacturers to do so.” 54 Fed. Reg. 46258.
And there is little indication that DOT considered this
matter a significant safety concern. Cf. Letter from Philip
R. Recht, Chief Counsel, National Highway Traffic Safety
Admin., to Roger Matoba (Dec. 28, 1994), App. to Reply
Brief for Petitioners 2 (“With respect to your concerns
about the safety of shoulder safety belts which cross an
aisle, I note that such belts do not in fact prevent rear
ward passengers from exiting the vehicle. Such passen
gers may . . . g[o] under or over the belt. They may also
move the belt aside”).
  The more important reason why DOT did not require
lap-and-shoulder belts for rear inner seats was that it
thought that this requirement would not be cost-effective.
The agency explained that it would be significantly more
expensive for manufacturers to install lap-and-shoulder
belts in rear middle and aisle seats than in seats next to
the car doors. Ibid. But that fact—the fact that DOT
made a negative judgment about cost effectiveness—
cannot by itself show that DOT sought to forbid common
law tort suits in which a judge or jury might reach a
different conclusion.
  For one thing, DOT did not believe that costs would
remain frozen. Rather it pointed out that costs were
falling as manufacturers were “voluntarily equipping more
and more of their vehicles with rear seat lap/shoulder
belts.” Ibid. For another thing, many, perhaps most,
                 Cite as: 562 U. S. ____ (2011)           11

                     Opinion of the Court

federal safety regulations embody some kind of cost
effectiveness judgment. While an agency could base a
decision to pre-empt on its cost-effectiveness judgment, we
are satisfied that the rulemaking record at issue here
discloses no such pre-emptive intent. And to infer from
the mere existence of such a cost-effectiveness judgment
that the federal agency intends to bar States from impos
ing stricter standards would treat all such federal stan
dards as if they were maximum standards, eliminating the
possibility that the federal agency seeks only to set forth a
minimum standard potentially supplemented through
state tort law. We cannot reconcile this consequence with
a statutory saving clause that foresees the likelihood of a
continued meaningful role for state tort law. Supra, at 4.
   Finally, the Solicitor General tells us that DOT’s regula
tion does not pre-empt this tort suit. As in Geier, “the
agency’s own views should make a difference.” 529 U. S.,
at 883.
    “Congress has delegated to DOT authority to imple
    ment the statute; the subject matter is technical; and
    the relevant history and background are complex and
    extensive. The agency is likely to have a thorough
    understanding of its own regulation and its objectives
    and is ‘uniquely qualified’ to comprehend the likely
    impact of state requirements.” Ibid.
There is “no reason to suspect that the Solicitor General’s
representation of DOT’s views reflects anything other than
‘the agency’s fair and considered judgment on the mat
ter.’ ” Id., at 884 (quoting Auer v. Robbins, 519 U. S. 452,
462 (1997)).
   Neither has DOT expressed inconsistent views on this
subject. In Geier, the Solicitor General pointed out that
“state tort law does not conflict with a federal ‘minimum
standard’ merely because state law imposes a more strin
gent requirement.” United States Brief in Geier 21 (cita
12    WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                     Opinion of the Court

tion omitted). And the Solicitor General explained that a
standard giving manufacturers “multiple options for the
design of” a device would not pre-empt a suit claiming that
a manufacturer should have chosen one particular option,
where “the Secretary did not determine that the availabil
ity of options was necessary to promote safety.” Id., at 22;
see Brief for United States as Amicus Curiae in Wood v.
General Motors Corp., O. T. 1989, No. 89–46, p. 15. This
last statement describes the present case.

   In Geier, then, the regulation’s history, the agency’s
contemporaneous explanation, and its consistently held
interpretive views indicated that the regulation sought to
maintain manufacturer choice in order to further signifi
cant regulatory objectives. Here, these same considera
tions indicate the contrary. We consequently conclude
that, even though the state tort suit may restrict the
manufacturer’s choice, it does not “stan[d] as an obstacle
to the accomplishment . . . of the full purposes and objec
tives” of federal law. Hines, 312 U. S., at 67. Thus, the
regulation does not pre-empt this tort action.

  The judgment of the California Court of Appeal is re
versed.
                                        It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.
                 Cite as: 562 U. S. ____ (2011)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1314
                         _________________


   DELBERT WILLIAMSON, ET AL., PETITIONERS v.

     MAZDA MOTOR OF AMERICA, INC., ET AL. 

ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALI-
 FORNIA, FOURTH APPELLATE DISTRICT, DIVISION THREE
                      [February 23, 2011]

  JUSTICE SOTOMAYOR, concurring.
  As the Court notes, this is not the first case in which the
Court has encountered the express pre-emption provision
and saving clause of the National Traffic and Motor Vehi
cle Safety Act of 1966, 80 Stat. 718, 15 U. S. C. §1381 et
seq. (1988 ed.) (recodified without substantive change at
49 U. S. C. §30101 et seq. (2006 ed. and Supp. III)). In
Geier v. American Honda Motor Co., 529 U. S. 861 (2000),
the Court concluded that the “saving clause (like the
express pre-emption provision) does not bar the ordinary
working of conflict pre-emption principles,” id., at 869, and
therefore engaged in an implied pre-emption analysis.
The majority and dissent in Geier agreed that “a court
should not find pre-emption too readily in the absence of
clear evidence of a conflict.” Id., at 885.
  I agree with the majority’s resolution of this case and
with its reasoning. I write separately only to emphasize
the Court’s rejection of an overreading of Geier that has
developed since that opinion was issued.
  Geier does not stand, as the California Court of Appeal,
167 Cal. App. 4th 905, 918–919, 84 Cal. Rptr. 3d 545, 555–
556 (2008), other courts, and some of respondents’ amici
seem to believe, for the proposition that any time an
agency gives manufacturers a choice between two or more
options, a tort suit that imposes liability on the basis of
2      WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                     SOTOMAYOR, J., concurring

one of the options is an obstacle to the achievement of a
federal regulatory objective and may be pre-empted.*
Rather, Geier turned on the fact that the agency, via Fed
eral Motor Vehicle Safety Standard 208, “deliberately
sought variety—a mix of several different passive re
straint systems.” 529 U. S., at 878; ante, at 7. As the
United States notes, “a conflict results only when the
Safety Act (or regulations implementing the Safety Act)
does not just set out options for compliance, but also pro
vides that the regulated parties must remain free to
choose among those options.” Brief for United States as
Amicus Curiae 8. In other words, the mere fact that an
agency regulation allows manufacturers a choice between
options is insufficient to justify implied pre-emption;
courts should only find pre-emption where evidence exists
that an agency has a regulatory objective—e.g., obtaining
a mix of passive restraint mechanisms, as in Geier—whose
achievement depends on manufacturers having a choice
between options. A link between a regulatory objective
and the need for manufacturer choice to achieve that
objective is the lynchpin of implied pre-emption when
there is a saving clause.
  Absent strong indications from the agency that it needs
manufacturers to have options in order to achieve a “sig
nificant . . . regulatory objective,” ante, at 5, state tort
suits are not “obstacle[s] to the accomplishment . . . of the
full purposes and objectives” of federal law, Hines v.
Davidowitz, 312 U. S. 52, 67 (1941). As the majority
explains, the agency here gave no indication that its safety
goals required the mixture of seatbelt types that resulted
from manufacturers’ ability to choose different options.

——————
  *See, e.g., Carden v. General Motors Corp., 509 F. 3d 227, 230–232
(CA5 2007); Griffith v. General Motors Corp., 303 F. 3d 1276, 1282
(CA11 2002); Heinricher v. Volvo Car Corp., 61 Mass. App. 313, 318–
319, 809 N. E. 2d 1094, 1098 (2004).
                 Cite as: 562 U. S. ____ (2011)           3

                  SOTOMAYOR, J., concurring

Ante, at 8–12 (distinguishing the regulatory record in this
case from that in Geier).
  Especially in light of the “statutory saving clause that
foresees the likelihood of a continued meaningful role for
state tort law,” ante, at 11, respondents have not carried
their burden of establishing that the agency here “deliber
ately sought variety” to achieve greater safety, Geier, 529
U. S., at 878. Therefore, the Williamsons’ tort suit does
not present an obstacle to any “significant federal regula
tory objective,” ante, at 5, and may not be pre-empted.
  For these reasons, I concur.
                 Cite as: 562 U. S. ____ (2011)            1

               THOMAS, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 08–1314
                          _________________


  DELBERT WILLIAMSON, ET AL., PETITIONERS v.

    MAZDA MOTOR OF AMERICA, INC., ET AL. 

ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALI-
 FORNIA, FOURTH APPELLATE DISTRICT, DIVISION THREE
                      [February 23, 2011]

   JUSTICE THOMAS, concurring in the judgment.
   The Court concludes that the National Traffic and Mo
tor Vehicle Safety Act of 1966 (Safety Act) and Federal
Motor Vehicle Safety Standard 208 (FMVSS 208) do not
pre-empt the Williamsons’ state tort lawsuit. I agree. But
I reach this result by a more direct route: the Safety Act’s
saving clause, which speaks directly to this question and
answers it. See 49 U. S. C. §30103(e).
                                I
   The plain text of the Safety Act resolves this case.
Congress has instructed that “[c]ompliance with a motor
vehicle safety standard prescribed under this chapter does
not exempt a person from liability at common law.” Ibid.
This saving clause “explicitly preserv[es] state common
law actions.” Wyeth v. Levine, 555 U. S. ___, ___ (2009)
(THOMAS, J., concurring in judgment) (slip op., at 18).
Here, Mazda complied with FMVSS 208 when it chose to
install a simple lap belt. According to Mazda, the Wil
liamsons’ lawsuit alleging that it should have installed a
lap-and-shoulder seatbelt instead is pre-empted. That
argument is foreclosed by the saving clause; the William
sons’ state tort action is not pre-empted.
   The majority does not rely on the Safety Act’s saving
clause because this Court effectively read it out of the
2      WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

                  THOMAS, J., concurring in judgment

statute in Geier v. American Honda Motor Co., 529 U. S.
861 (2000). In Geier, the Court interpreted the saving
clause as simply cancelling out the statute’s express pre
emption clause with respect to common-law tort actions.
This left the Court free to consider the effect of conflict
pre-emption principles on such tort actions. See id., at
869.
  But it makes no sense to read the express pre-emption
clause in conjunction with the saving clause. See id., at
898 (Stevens, J., dissenting). The express pre-emption
clause bars States from having any safety “standard appli
cable to the same aspect of performance” as a federal
standard unless it is “identical” to the federal one.
§30103(b). That clause pre-empts States from establish
ing “objective rule[s] prescribed by a legislature or an
administrative agency” in competition with the federal
standards; it says nothing about the tort lawsuits that are
the focus of the saving clause. Id., at 896.* Read inde
pendently of the express pre-emption clause, the saving
clause simply means what it says: FMVSS 208 does not
pre-empt state common-law actions.
                             II
  As in Geier, rather than following the plain text of the
statute, the majority’s analysis turns on whether the tort
lawsuit here “ ‘stands as an obstacle to the accomplish
ment and execution of the full purposes and objectives’ ”
of FMVSS 208. Ante, at 5 (quoting Hines v. Davidowitz,
312 U. S. 52, 67 (1941)). I have rejected purposes-and
objectives pre-emption as inconsistent with the Constitu
——————
  * See also Sprietsma v. Mercury Marine, 537 U. S. 51, 63–64 (2002)
(addressing a similar express pre-emption clause and saving clause in
the Federal Boat Safety Act, and holding that it is “perfectly rational”
for Congress to bar state “administrative and legislative regulations”
while allowing “private damages remedies” to compensate accident
victims).
                 Cite as: 562 U. S. ____ (2011)            3

               THOMAS, J., concurring in judgment

tion because it turns entirely on extratextual “judicial
suppositions.” Wyeth, supra, at ___ (slip op., at 22); see
also Haywood v. Drown, 556 U. S. ___, ___ (2009) (dissent
ing opinion) (slip op., at 26–27).
   Pre-emption occurs “by direct operation of the Suprem
acy Clause,” Brown v. Hotel Employees, 468 U. S. 491, 501
(1984), which “requires that pre-emptive effect be given
only to those federal standards and policies that are set
forth in, or necessarily follow from, the statutory text that
was produced through the constitutionally required bi
cameral and presentment procedures.” Wyeth, 555 U. S.,
at ___ (slip op., at 5) (opinion of THOMAS, J.). In short,
pre-emption must turn on the text of a federal statute or
the regulations it authorizes. See id., at ___ (slip op., at
6); see also Geier, supra, at 911 (Stevens, J., dissenting).
   Purposes-and-objectives pre-emption—which by design
roams beyond statutory or regulatory text—is thus wholly
illegitimate. It instructs courts to pre-empt state laws
based on judges’ “conceptions of a policy which Congress
has not expressed and which is not plainly to be inferred
from the legislation which it has enacted.” Hines, supra,
at 75 (Stone, J., dissenting); Geier, supra, at 907 (opinion
of Stevens, J.) (expressing concern about judges “running
amok with our potentially boundless (and perhaps inade
quately considered) [purposes-and-objectives pre-emption
doctrine]”); see also Wyeth, supra, at ___ (slip op., at 13–
21) (opinion of THOMAS, J.) (recounting the history of the
doctrine).
   The majority’s purposes-and-objectives pre-emption
analysis displays the inherent constitutional problem with
the doctrine. The Court begins with FMVSS 208, which
allowed manufacturers to install either simple lap or lap
and-shoulder seatbelts in the rear aisle seat of 1993 mini
vans. The majority then turns to what it considers the
primary issue: whether “that choice [was] a significant
regulatory objective.” Ante, at 8 (emphasis added). Put
4     WILLIAMSON v. MAZDA MOTOR OF AMERICA, INC.

               THOMAS, J., concurring in judgment

more plainly, the question is whether the regulators really
wanted manufacturers to have a choice or did not really
want them to have a choice but gave them one anyway.
   To answer that question, the majority engages in a
“freewheeling, extratextual, and broad evaluatio[n] of the
‘purposes and objectives’ ” of FMVSS 208. Wyeth, supra, at
___ (slip op., at 23) (opinion of THOMAS, J.). The Court
wades into a sea of agency musings and Government
litigating positions and fishes for what the agency may
have been thinking 20 years ago when it drafted the rele
vant provision. After scrutinizing the 1989 Federal Regis
ter, a letter written in 1994, and the Solicitor General’s
present-day assurances, the Court finds that Department
of Transportation liked the idea of lap-and-shoulder seat
belts in all seats, but did not require them, primarily for
cost-efficiency reasons and also because of some concern
for ingress-egress around the belt mounts. Ante, at 8–11.
From all of this, the majority determines that although
the regulators specifically and intentionally gave manu
facturers a choice between types of seatbelts, that choice
was not a “significant regulatory objective” and so does not
pre-empt state tort lawsuits.
   That the Court in Geier reached an opposite conclusion
reveals the utterly unconstrained nature of purposes-and
objectives pre-emption. There is certainly “considerable
similarity between this case and Geier.” Ante, at 2. Just
as in this case, Geier involved a choice offered to car
manufacturers in FMVSS 208: whether to install airbags.
Ante, at 8. And just as in this case, the Court in Geier
relied on “history, the agency’s contemporaneous explana
tion, and the Government’s current understanding” to
determine the significance of that choice. Ante, at 7–8.
Yet the Geier Court concluded that “giving auto manufac
turers a choice among different kinds of passive restraint
devices was a significant objective of the federal regula
tion,” ante, at 6, and thus found the Geiers’ lawsuit pre
                 Cite as: 562 U. S. ____ (2011)            5

               THOMAS, J., concurring in judgment

empted.
  The dispositive difference between this case and Geier—
indeed, the only difference—is the majority’s “psycho
analysis” of the regulators. United States v. Public Util.
Comm’n of Cal., 345 U. S. 295, 319 (1953) (Jackson, J.,
concurring) (describing reliance on legislative history).
The majority cites no difference on the face of FMVSS 208
between the airbag choice addressed in Geier and the
seatbelt choice at issue in this case.
  According to the majority, to determine whether FMVSS
208 pre-empts a tort suit, courts apparently must embark
on the same expedition undertaken here: sifting through
the Federal Register, examining agency ruminations, and
asking the Government what it currently thinks. Pre
emption is then proper if the court decides that the regula
tors thought the choice especially important, but not if the
choice was only somewhat important. This quest roves far
from the Safety Act and analyzes pre-emption based on a
formless inquiry into how strongly an agency felt about
the regulation it enacted 20 years ago.
  “[F]reeranging speculation about what the purposes of
the [regulation] must have been” is not constitutionally
proper in any case. Wyeth, supra, at ___ (slip op., at 15)
(opinion of THOMAS, J.). The Supremacy Clause com
mands that the “[l]aws of the United States,” not the
unenacted hopes and dreams of the Department of Trans
portation, “shall be the supreme Law of the Land.” U. S.
Const., Art. VI, cl. 2. The impropriety is even more obvi
ous here because the plain text of the Safety Act resolves
this case.
  For these reasons, I concur in the judgment.